Exhibit 10.1

Summary of

Compensation Arrangements

with Non-Management Directors

Effective Fiscal Year 2006(October 1, 2005)

Directors who are employees of the Company do not receive any compensation for
service as Directors. For fiscal 2006, each non-management Director is paid an
annual retainer of $140,000, of which $50,000 will be paid in cash and $90,000
will be paid on the date of the Company’s annual meeting in the form of Emerson
restricted stock issued under the Company’s Restricted Stock Plan for
Non-Management Directors to those non-management Directors who are elected or
re-elected by the stockholders of the Company at, or who continue in office
after, such annual meeting. The percentage of the annual retainer paid in
restricted stock each year is determined by or upon the recommendation of the
Corporate Governance and Nominating Committee of the Company’s Board of
Directors. Each non-management Director is paid a fee of $1,500 plus expenses
for attendance at each Board meeting. Each non-management Chairman of a Board
committee is paid an annual cash retainer of $8,000, except the Chairman of the
Audit Committee, who is paid an annual cash retainer of $12,000. Each
non-management member of a committee of the Board is paid $1,250 plus expenses
for attendance at each committee meeting.

Directors may elect to defer all or any part of their cash compensation; such
deferred amounts are credited with interest quarterly at the prime rate charged
by Bank of America, N.A. In the alternative, Directors may elect to have such
deferred amounts converted into units equivalent to shares of Company common
stock and their accounts credited with additional units representing dividend
equivalents. All deferred cash compensation is ultimately paid out only in cash.

The Company has eliminated its Continuing Compensation Plan for Non-Management
Directors; provided, however, that a non-management Director who assumed office
prior to June 4, 2002, and who serves as a Director for at least five years,
will, after the later of termination of service as a Director or age 72, receive
for life a percentage of the annual $30,000 cash retainer for Directors in
effect on June 4, 2002. Such percentage is 50% for five years’ service and
increases by 10% for each additional year of service to 100% for ten years’ or
more service. In the event that service as a covered Director terminates because
of death, the compensation under this Plan will be paid to the Director’s
surviving spouse for five years.

 

 

 

 